Case 3:18-cr-00049-CAR-CHW Document 19 Filed 11/29/18 Page 1 of 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA

UNITED STATES OF AMERICA,

Plaintiff,
VS. {CASE NUMBER:3:18-CR-49-001-CAR-CHW
KYLE LAMAR MYERS, :

Defendant.

 

MOTION TO CONTINUE

Comes now, KYKE LARMAR MYERS, Defendant, by and through counsel, Patrick D.
Deering and files this his Motion to Continue the trial of the above styled case. In support there of
the defendant’s states as follows.

1,

The defendant received the discovery in the case on October 12, 2018 however he is not
prepared to proceed to trial. Counsel for Defendant is investigating issues concerning counts in the
indictment and exculpatory evidence concerning these counts. Defendant is preparing a motion to
suppress the search of the defendant and his residence. Defendant requires additional time to
complete his motion to suppress and to prepare for trial. Defendant will waive speedy trial if
necessary to continue the trial date.

2.
The Government agrees and consents to the continuance of the case.

3.

 
Case 3:18-cr-00049-CAR-CHW Document 19 Filed 11/29/18 Page 2 of 3

Counsel for the defendant was ill during early November due to complications from cancer

treatment.

Wherefore, the defendant respectfully prays the court grant his motion to continue.

Respectfully submitted this 29 day of November 2018.

 

   

Georgia Bar ID No.: 215826 )
Patrick D. Deering, Esq.

The Kim Firm

3755 North Point Parkway

Suite 50

Alpharetta, Georgia 30022

(678) 990-3038

 
Case 3:18-cr-00049-CAR-CHW Document 19 Filed 11/29/18 Page 3 of 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA

UNITED STATES OF AMERICA,

Plaintiff,
vs. CASE NUMBER:3:18-CR-49-001-CAR-CHW
KYLE LAMAR MYERS, .

Defendant.

 

CERTIFICATE OF SERVICE
I do hereby certify that I have this day served the following persons with the above and

foregoing MOTION TO CONTINUE, by electronic filing and U.S. Mail postage prepaid, to:

U.S Attorney’s Office
Middle District of Georgia
P.O. Box 1702

Macon Ga. 30202-1702

This 29 day of November 2018.

 

    

Attorney for‘Nefendant
Georgia Bar ID No=

Patrick D. Deering, Esq.
The Kim Firm

5755 North Point Parkway
Suite 50

Alpharetta, Georgia 30022
(678) 990-3038

 
